 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------- x
                                                                 :
 UNITED STATES OF AMERICA,                                       :   ORDER GRANTING MOTION
                                                                 :   FOR COMPASSIONATE
              -against-                                          :   RELEASE
                                                                 :
 ERNEST MONTEVECCHI,                                             :   18 Cr. 15 (AKH)
                                                                 :
                                          Defendant.             :
                                                                 :
 --------------------------------------------------------------- x
ALVIN K. HELLERSTEIN, U.S.D.J.:

                 In February 2019, Defendant Ernest Montevecchi pled guilty, pursuant to a plea

agreement with the Government, to one count of racketeering conspiracy in violation of

18 U.S.C. § 1962(d). See Plea Tr., ECF No. 440, at 14–18. On May 17, 2019, I sentenced

Montevecchi to a sentence of 30 months’ imprisonment, to be followed by three years’

supervised release. See Judgment, ECF No. 596. Montevecchi had been slated for release to a

half-way house on April 27, 2021, but because of the Bureau of Prisons’ mandatory quarantine

requirements, his release was rescheduled to June 2, 2021. See ECF No. 758. The Bureau of

Prisons’ quarantine requirements remain mandatory, even though Montevecchi tested positive

for COVID-19 on November 2, 2020, thus gaining antibodies against the disease, and completed

COVID-19 vaccinations on April 7, 2021. See id.; ECF No. 764. In the event that Montevecchi

is not released to a half-way house, his custodial sentence would terminate on August 21, 2021,

according to the Bureau of Prisons’ website. See ECF No. 758.

                 On April 29, 2021, Montevecchi moved under 18 U.S.C. § 3582(c)(1)(A) for

compassionate release so that he could attend the funeral of his son, who passed away on that

day. See id. at 1. He argues that, in light of the few months remaining on his custodial sentence,

his son’s passing constitutes an “extraordinary and compelling reason” that warrants a reduction
of his sentence. See id. The Government opposes, asserting that there are no “extraordinary and

compelling reasons” to modify Montevecchi’s sentence and that the sentencing factors laid out in

18 U.S.C. § 3553 weigh heavily against an early release. See ECF No. 760. For the reasons that

follow, Montevecchi’s motion is granted.

                  Section 3582 of Title 18 of the U.S. Code permits a court to reduce a term of

imprisonment after considering the 18 U.S.C. § 3553(a) factors and finding that “extraordinary

and compelling reasons warrant such a reduction” and that “a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1).1

I have considered the factors laid out in Section 3553(a) and find that they do not outweigh the

“extraordinary and compelling reasons” warranting compassionate release. As the Government

acknowledges, Montevecchi’s loss of a child is a “horrible family circumstance” and a “tragic

event.” See ECF No. 760. Grounds for compassion are especially compelling when such a

tragedy happened only a few months before the end of Montevecchi’s custodial sentence and two

days after the original date for Montevecchi’s release to a half-way house but for the Bureau of

Prisons’ mandatory quarantine requirements.2 The need to provide just punishment, promote

respect for the law, and afford deterrence is also accomplished here, as Montivecchi has served

just about all his original sentence. See, e.g., United States v. Wilson, 16 Cr. 317 (PAE), ECF.

No. 656 at 4–7 (S.D.N.Y. Aug. 31, 2020) (ordering compassionate release of defendant with


1
  “[T]he majority of district courts to consider the question have found that the amendments made to 18 U.S.C.
§ 3582(c)(1)(A) grant this Court the same discretion as that previously given to the BOP Director, and therefore the
Court may independently evaluate whether [defendant] has raised an extraordinary and compelling reason for
compassionate release.” United States v. Campagna, No. 16 CR. 78-01 (LGS), ––– F.Supp.3d ––––, ––––, 2020
WL 1489829, at *3 (S.D.N.Y. Mar. 27, 2020) (quoting United States v. Lisi, No. 15 Cr. 457, ––– F.Supp.3d ––––, –
––, 2020 WL 881994, at *3 (S.D.N.Y. Feb. 24, 2020)); see also United States v. Ebbers, 432 F. Supp. 3d 421, 430
(S.D.N.Y. 2020) (“The First Step Act has now again vested sole discretion [over compassionate release] with the
courts.”).
2
   The Bureau of Prisons’ concern for public health is also alleviated as Montevecchi had contracted COVID-19 and
is now fully vaccinated.

                                                         2
heighted vulnerability who had served the substantial majority of his sentence); United States v.

Jasper, No. 18 Cr. 390 (PAE), ECF. No. 441 at 2–4 (S.D.N.Y. Apr. 6, 2020) (ordering

compassionate release of defendant with an immune-inflammatory disease who had served all

but 34 days of a four-month sentence).

               For the reasons stated above, Montevecchi’s motion for compassionate release is

granted. The Court resentences Montevecchi to time served plus 36 months of supervised

release under the conditions in the original judgment. The mandatory conditions, standard

conditions, and special conditions of supervised release from Montevecchi’s original sentence

are hereby imposed.

               The Government is ordered to release Montevecchi from custody by 2:00 p.m.

following the date of this Order. Montevecchi should report to the probation the next day.



               SO ORDERED.

Dated:         May 7, 2021                               _____________/s/______________
               New York, New York                          ALVIN K. HELLERSTEIN
                                                            United States District Judge




                                                3
